JUSTICE GULBRANDSON,
dissenting:
I respectfully dissent. The trial judge, in Finding of Fact Number 6 found:
“T.C. Foods store was closed for business when the defendant entered said store and took the money. Defendant did not have permission to enter the store at that time and he did not have permission to take the money.”
In my view, there is sufficient evidence in the record to affirm the conviction for burglary. The manager of T.C. Foods store had personally hired the defendant and knew the defendant’s work schedule. At trial, the manager testified as follows:
“Q. Now, the Defendant, Charles Matthew Feldt, even though he is an employee of your store, did he have your permission to enter the store after hours?
“A. No.
“Q. And, if the Defendant was not working a shift on Sunday night before you arrive at the store Monday morning, then technically, isn’t it correct, if at all, that an employee in his position would not have permission to go back and turn the coffee off or anything like that?
“A. Right.
“Q. Because he wouldn’t have been working that shift, isn’t that my understanding?
“A. Yes.
“Q. So, he really can’t have any permission at all to go into the T.C. Foods between the times you closed on Sunday and you opened on Monday, isn’t that my understanding of it?
“A. Yes.
“Q. He didn’t have permission to go into the store for any purpose such as turning the alarm on, or turning the coffee off, maybe to lock a door, things like that. Isn’t that my understanding of the situation?
“A. Yes.”
Testimony at trial established that the defendant had not worked on the Sunday preceding the incident, and he was not scheduled to work Monday, the day of the incident.
The defendant testified personally as follows:
*403“Q. Now, you had nobody’s permission to go into the store at that time; isn’t that correct?
“A. Not at that time.”
The foregoing testimony, in my view, supports the trial judge’s finding that defendant did not have permission to enter the store at that time. The record as a whole supports the trial judge’s verdict that the defendant was guilty of burglary.
The majority opinion, in my view, has disregarded State v. Courville (Mont. 1989), [236 Mont. 253,] 769 P.2d 44, 46 St.Rep. 338, wherein this Court stated:
“A verdict of acquittal may be directed in favor of the defendant only if no evidence exists upon which to base a guilty verdict. See State v. Matson (Mont. 1987), [227 Mont. 36,] 736 P.2d 971, 44 St.Rep. 874; State v. Whitewater (Mont. 1981), [_Mont._,] 634 P.2d 636, 38 St.Rep. 1664; and § 46-16-403, MCA. The foregoing testimony of T.B. regarding Courville’s entry was sufficient for the case to go to the jury. . .
“Even had the jury found that T.B. may have invited Courville to sleep downstairs on her couch, that invitation certainly did not include going up to her bedroom in order to choke and sexually assault her. Such conduct exceeds any reasonable privilege and the trial court properly let the burglary charge go to the jury for determination. See also State v. Manthie (1982), 197 Mont. 56, 641 P.2d 491; State v. Watkins (1974), 163 Mont. 491, 518 P.2d 259 (‘when a person exceeds the limits of his privilege ... he thereby transforms his original invited presence into a trespass that can form the basis of a burglary charge.’)”
Courville, 769 P.2d at 47-48. See also State v. Christofferson (Mont. 1989), [238 Mont. 9,] 775 P.2d 690, 46 St.Rep. 1049.
I would affirm.
JUSTICE McDONOUGH, concurs in the foregoing dissent.